Citation Nr: 9906451	
Decision Date: 03/10/99    Archive Date: 03/18/99

DOCKET NO.  96-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision by the Boston, Massachusetts RO.  

The Board notes that there is medical evidence dated in April 
1996 and April 1997 that raises an issue of service 
connection for post-traumatic stress disorder.  Since this 
issue has not been developed for appellate review, and is not 
inextricably intertwined with the issue currently before the 
Board, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of service connection 
for heart disease has been obtained by the RO.

2.  The medical evidence of record shows that the veteran has 
heart disease that is etiologically related to his service-
connected anxiety disorder.


CONCLUSION OF LAW

The veteran has heart disease that is proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.310 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An August 1952 enlistment physical examination notes no 
complaints or findings of heart disease.  Service medical 
records are negative for complaints or findings relating to 
heart disease.  An August 1955 separation examination report 
notes no complaints or findings of heart disease.

VA examination reports dated in December 1955 and June 1969 
note no complaints or findings of heart disease.  

By rating decision dated in July 1969, the veteran was 
granted service connection for anxiety reaction with 
conversion features, rated as 30 percent disabling.

VA examination reports dated in June 1974, September 1982 and 
May 1990 note no complaints or findings of heart disease, 
although a May 1990 neuropsychiatric examination notes the 
veteran's complaints of cardiac palpitations associated with 
his anxiety disorder.

VA outpatient treatment reports dated from 1989 to 1993 note 
no complaints or findings of heart disease.  A May 1990 
cardiac ultrasound of the heart revealed a normal heart.

Treatment reports from Massachusetts General Hospital note 
that the veteran was admitted in December 1994 after being 
awakened from his sleep by left-sided chest pain.  Diagnosis 
was acute inferior and posterior myocardial infarction.  The 
treatment reports note the veteran's history of hypertension, 
elevated cholesterol, and a 45 pack year of cigarette 
smoking.  It was noted that the veteran appeared to be 
stressed, possibly about his job.  The veteran underwent a 
bilateral heart catheterization which showed a high-grade 80-
90% proximal right coronary lesion with a large distal 
vessel.  

The veteran submitted a claim for service connection for 
heart disease in February 1995.

A May 1995 treatment report from Massachusetts General 
Hospital notes that the veteran was seen with complaints of 
increasing angina since March 1995 and a "long history" of 
coronary artery disease.  Principal diagnosis was coronary 
artery disease; associated diagnoses included anxiety, old 
myocardial infarction, hypertension and elevated cholesterol.  
The veteran underwent cardiac catheterization for unstable 
angina.

An April 1996 letter from Andrew B. Littman, M.D., the 
veteran's private psychiatrist and internist, notes that the 
veteran had been seen since 1995 for chronic post-traumatic 
stress disorder.  Dr. Littman stated that the veteran's 
"stress has been a risk factor for his coronary artery 
disease."

A May 1996 letter from Charles A. Boucher, M.D., the 
veteran's cardiologist from Massachusetts General Hospital, 
notes that the veteran has had subsequent hospitalizations 
for coronary artery disease since his December 1994 acute 
myocardial infarction.  Dr. Boucher stated that the veteran's 
"coronary disease has been in large part due to his 
hypertension as well as his inability to stop cigarette 
smoking, factors that are in turn related to the chronic 
anxiety and stress that he has been under" since service.  
He further stated that the veteran's "health has been 
causally related by [sic] his war experience and over the 
years has led to the progressive coronary artery disease" 
for which the veteran is currently being treated.

During an August 1996 personal hearing, the veteran testified 
that he first received treatment for his heart disability in 
December 1994 at Massachusetts General Hospital.  He 
indicated that Dr. Littman said "very emphatically" that 
there is a relationship between the veteran's service-
connected psychiatric disorder and his heart disease.  The 
veteran stated that Dr. Littman said that his "heart 
business all came about because of [his] psychiatric 
problems."  The veteran indicated that this opinion was 
shared by Dr. Boucher.

In an August 1996 letter, Kevin M. McIntyre, M.D., the 
veteran's private cardiologist, stated that he has treated 
the veteran "for many years."  Dr. McIntyre further stated 
that the veteran's December 1994 myocardial infarction "was 
directly related to his continuous anxiety state."

In a December 1996 letter, Edward J. Donnelly, M.D., the 
veteran's private psychiatrist, noted that his treatment of 
the veteran has focused on an anxiety disorder.  Dr. Donnelly 
stated that:

The etiology of the turmoil that has 
plagued this man throughout his adult 
life has its has its roots in a series of 
combat situations while serving in the 
U.S. Marines during the Korean Conflict.  
He continues to experience intrusive 
recollections of his war experiences and 
related nightmares.  His symptomatology 
includes restricted range of affect, ever 
deteriorating interest in significant 
activities, feelings of estrangement from 
others, sleep disturbance, 
hypervigilance, trembling, palpitations, 
fatigue, light-headedness and 
irritability.

Dr. Donnelly noted that in "more recent years [the 
veteran's] situation has retrogressed to hypertension and two 
heart attacks."  He further stated that "[t]he probable 
cause of [the veteran's] recent heart attacks is his Anxiety 
Disorder."

An April 1997 letter from Dr. Littman notes that the veteran 
"has been living in a constant state of chronic anxiety, 
secondary to PTSD . . . that is causally related to him 
having a heart attack."  Dr. Littman noted that "there is a 
wealth of studies and reports that support the finding that 
an anxiety state or PTSD can cause myocardial infarction," 
and attached one such study entitled "Is Worrying Bad for 
Your Heart?".

A letter from Dr. Littman received by the RO in January 1999 
again notes a relationship between stress and coronary artery 
disease.  Dr. Littman attached additional medical studies 
entitled "Cerebral cortical hyperactivation in response to 
mental stress in patients with coronary artery disease" and 
"Stroke in former prisoners of war".

Analysis

The veteran and his representative contend that the veteran's 
heart disease is the result of his service-connected anxiety 
disorder.  His claim for service connection is well grounded, 
meaning it is plausible.  38 U.S.C.A. § 5107(a).  The 
relevant evidence has been properly developed to the extent 
possible, and there is no further VA duty to assist the 
veteran with this claim.  Id.

Service connection may be granted for disability resulting 
from disease on injury incurred or aggravated in service.  
38 U.S.C.A. § § 1110, 1131 (West 1991).  In addition, service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).  

In the case at hand, it has not been contended, nor does the 
evidence show, that heart disease was incurred in or 
aggravated by service.  The evidence does show, however, that 
the veteran presently has heart disease that is claimed as 
being proximately due to or the result of the veteran's 
service-connected anxiety.  The Board finds the opinions of 
Drs. Donnelly, McIntyre, Boucher and Littman to be highly 
probative and persuasive.  As a cardiologist who has treated 
the veteran since 1994, Dr. Boucher opined that the veteran's 
anxiety contributed to the development of coronary artery 
disease.  The opinions Drs. Littman and Donnelly, the 
veteran's private psychiatrists, as well as Dr. McIntyre, 
also support Dr. Boucher's conclusions.  In summary, there is 
strong supportive evidence for the veteran's claim.  

The supportive evidence in this case is not counterweighed by 
equally probative evidence holding the opposite opinion that 
the service-connected anxiety played absolutely no role in 
precipitating the veteran's heart problems.  In fact, it does 
not appear that any medical evidence has been obtained to 
refute the medical opinions presented by the veteran's 
private physicians which clearly implicate his anxiety for 
his myocardial infarctions and coronary artery disease.  In 
the absence of medical evidence which is even more persuasive 
than that submitted by the veteran, it is clear that the 
evidence supports the veteran's claim for secondary service 
connection for heart disease.


ORDER

Entitlement to service connection for heart disease, 
classified as coronary artery disease, post myocardial 
infarction, is granted.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



- 7 -


